oC
OF UN Case 1:19-mj-01429-JMC Document 3 Filed 05/09/19 Page 1 of 9

ws

IN THE MATTER OF THE SEARCH OF
19-1429 JMC
THREE UNITED STATES POSTAL Misc. No.
SERVICE PARCELS LOCATED AT THE
INCOMING MAIL FACILITY IN
LINTHICUM HEIGHTS, MD

 

AFFIDAVIT IN SUPPORT OF APPLICATION
_ FOR A SEARCH WARRANT FOR US MAIL PARCELS

Your Affiant, Brett A. Willyerd, United States Postal Inspector, Baltimore, MD, being
duly sworn, does hereby depose and state:
I. Subject Parcels.

1. This is an Affidavit submitted in support of an Application for a Search Warrant
for three (3) United States Mail parcels, hereinafter “SUBJECT PARCELS.” These SUBJECT
PARCELS are currently located at the Incoming Mail Facility, in Linthicum Heights, Maryland.
The SUBJECT PARCELS are specifically identified in Attachment A, which is incorporated
herein by reference, for evidence of violations of 21 U.S.C. § 841{a)(1) (Possession with Intent to
Distribute a Controlled Dangerous Substance), 21 U.S.C. § 843(b) (Transportation of Controlled
Dangerous Substances via the U.S. Mail), and 21 U.S.C § 846 (Conspiracy to Distribute a

Controlled Dangerous Substance). Those SUBJECT PARCELS are specifically identified as

 

 

follows:

S ubject Express (E)or Priority (P) | From: To: .

Parcel | and Tracking IDnumber | Name and Address Name and Address
1. (E) EE06363935SV Karen Lisseth Sandoval | Juan Antonio Garcia

Col. Omar POE 7 Block | 439 'N. Frederick Ave,

9, Casa #6 APOPA S.S_ | Apt C6,

San Salvador, El Gaithersburg, MD 20877
Salvador,

 

 

 

 

 

 
Case 1:19-mj-01429-JMC Document 3 Filed 05/09/19 Page 2 of 9

19~1429 JMC

 

 

 

 

 

 

 

 

2. (E) RRO12349629SV Flor Idalia Ivaheta Irma Evelin Towes

Segouia ‘Alvavenga
Res. Altauista pasaje 8 466 Captains Cir Apt A
su, Pol A Casa 95, . Annapolis, MD 21401
flopongo s.s, El
Salvador

3. (E) EE016350260SV Arvin Baners Elma Antouis Lopez
Lista de Caner, 112 Conley Dr.
San Salvador, El Annapolis, MD 21403
Salvador

IE. Affiant’s Training and Experience.

2. Your Affiant, Brett A Willyerd, has been a United States Postal Inspector since

April 2012. As part of my duties, I investigate the use of the United States Postal Service (“USPS”)
to illegally mail and receive controlled substances, the proceeds of drug trafficking, and
instrumentalities associated with drug trafficking, in violation of Title 21, United States Code,
Sections 841(a)(1) (distribution and possession with intent to distribute controlled substances) and
843(b) (unlawful use of a communication facility, including USPS, to facilitate the distribution of
controlled substances). I have participated in interdictions and controlled deliveries related to
narcotics investigations. I have completed United States Postal Inspection Service (USPIS) Basic
Inspector Training in Potomac, Maryland. I also have attended a one-week specialized training
course presented by the USPIS addressing narcotics investigations and current trends in narcotics
mailings. I have also received training on the identification of controlled substances, interdiction
of controlled substances and proceeds thereof. Prior to being a U.S. Postal Inspector I was a police
officer with the Manassas City Police Department in Virginia. As a result of my training and
experience, I'am aware that Priority Mail Express, Priority Mail and First Class services are

regularly used by narcotic traffickers to ship controlled substances and bulk cash through the U.S.
Case 1:19-mj-01429-JMC Document 3 Filed 05/09/19 Page 3 of 9

Mail. 19-1429 yuc

3. The facts contained in this affidavit are based on my personal knowledge as well as
that of the other agents involved in this investigation. All observations that were not made
personally by me were relayed to me by persons with knowledge. This affidavit contains that
information necessary to establish probable cause to support an application for a search warrant.
This affidavit is not intended to include each and every fact and matter observed by or made known
to agents of the government.

II. Characteristics Common to Packages that Contain Narcotics.

4. Based upon your Affiant’s training and experience in the field of narcotic
interdiction through the mails, I know that there are suspicious characteristics common to many
packages that contain narcotics, controlled substances or the proceeds thereof (i.e., US currency).
These factors, more fully detailed beiow, are used to identify packages requiring further
investigation. In the case of this search warrant, several of these factors were identified, and the
package was alerted to by the drug detection canine. The most common factors or suspicious
characteristics routinely observed in the course of screening packages are as follows:

a. Contrasts observed between legitimate business parcels and drug parcels: As an
alternative to First Class Mail (which does not provide a customer with the capability to track the
progress of a-parcel through the system), the USPS offers Priority Mail Express and Priority Mail.
Priority Mail Express is guaranteed (money back) to be delivered on a set date and time, usually
ovemight. (That deadline is determined at the time of mailing.) The customer receives a receipt
with this guaranteed information, and the sender can opt for a signature requirement at the other

end or not. Customers can track the parcel online by its distinct Priority Mail Express tracking
Case 1:19-mj-01429-JMC Document 3 Filed 05/09/19 Page 4 of 9
19-1429 JME ©
number. The weight of the package and the distance traveled are the two main factors in setting
the price. Priority Mail Express costs more than Priority Mail. Priority Mail has a delivery service
standard of 1-3 business days, but delivery within that time period is not guaranteed. Priority Mail
is a less expensive alternative to Priority Mail Express, but still provides the ability to track a
parcel.

Legitimate businesses using Priority Mail Express typically have a business or corporate
account visible on the mailing label, which covers the cost of the mailing. In contrast, the drug
distributor will pay for the cost of mailing the package at the counter by using cash or a credit card.
Business Prionty Mail Express parcels typically weigh no more than 8 ounces, and business
Priority Mail parcels typically weigh no more than 2 pounds. Drug packages typically exceed
these weights. Address labels on business parcels are typically typed, whereas those on drug
packages are typically handwritten.

In my experience, it is fairly easy to separate out smaller parcels, which constitute 70% to
80% of all Priority Mail Express and Priority Mail parcels, from other, heavier parcels. Typically,
drug traffickers use Priority Mail Express, and will opt out of the requirement of obtaining a .
signature upon delivery.

b. Invalid Sender/Return Address: When drugs are shipped through the
mail, the senders generally do not want them back. To distance themselves from parcels containing
drugs, often the return addresses and the names of senders are fictitious or false. A fictitious or
false address is anything from an incorrect zip code, to a non-existent house number or street. The
name of the sender is also typically invalid in one of several ways. I have seen packages sent by

persons with names of celebrities, cartoon characters, or fictional names. More often a search of
Case 1:19-mj-01429-JMC Document3 Filed 05/09/19 Page 5 of 9
(19-1429 JMe
a law enforcement database reflects that there is no association between the name of the sender
and the address provided.

c. Invalid Recipient/Address: It would be counter-productive to put the wrong
receiving address on a package, but often the named recipient is not actually associated with the
receiving address. This allows the person receiving the package to claim that they did not know
about its contents. Sometimes drug packages are addressed to vacant properties with the
expectation that the postal carrier will just leave it at the address. The intended recipient will then
retrieve it from that location and hope to remain anonymous.

d. Location of Sender: The fact that a package was sent from narcotics source
states such as Arizona, California, Texas, Washington, Colorado, Puerto Rico and Florida (among
others) can also indicate that the parcel contains controlled substances.

e. Smell: The odor of cocaine, marijuana, and methamphetamine are distinct,
and through experience postal inspectors are familiar with these odors. On occasion, a parcel will
emit an odor that is easily recognized without the assistance of a canine, Other smells that suggest
that a parcel may contain narcotics include the aroma of masking agents. Common masking agents
used in an attempt to thwart detection by law enforcement and canines typically include dryer
sheets, coffee, mustard, and any other substance that releases a strong smell.

f. Heavy Taping: Heavily taped parcels are another factor that will suggest a
drug parcel, because narcotics parcels are heavily taped in an effort to keep the smell inside and to
forestall easy checking on the interior contents by lifting up a flap. For this reason, I have also
observed excessive glue on the flaps of narcotics parcels as well.

g. Click-N-Ship: The USPS created Click-N-Ship as a service for frequent

mailers and businesses who prefer printing address labels and purchasing postage from their
Case 1:19-mj-01429-JMC Document 3 Filed 05/09/19 Page 6 of 9
19-1429 yuo

residence or business. Drug traffickers create Click-N-Ship accounts as a means of giving a
legitimate appearance to their drug mailings. They create the accounts using fictitious account
information and often provide pre-paid credit cards as a means of payment, which are difficult to
track. Drug traffickers often use legitimate business return addresses in states other than California
and Arizona as a means to deter detection, as these other states are not usually considered “source”
states for controlled substances. The postage labels are printed/typed, unlike the typical drug
related mailing label which is handwritten. |

4, Itis your Affiant’s experience that when these factors are observed, a drug detection
K-9 will likely “alert,” next to the parcel, indicating that the dog has detected the presence of
narcotics. As a result, these factors become a reliable way to profile the parcels being shipped
every day.
IV. Probable Cause

5. On April 18, 2019, postal inspectors observed each of the SUBJECT PARCELS

had the following factors or suspicious characteristics are present in each of the SUBJECT

 

 

PARCELS:

Subject From Weight: Label: Senders Recipients | Canine
Parcel Source name name Alert?
Express or | State: associated | associated
Priority with with

address? | address?

Yes / No Yes / No

Unknown-
1. Express NO- 11b 15.3 | Handwritten Foreign No Yes - Beny!

International ozs
Address

 

 

 

 

 

 

 

 

 

1 “Beny” K9 #181068 was certified in March of 2019 to alert on odors of marijuana
(THC), cocaine, heroin, methamphetamine, hash, fentanyl and ecstasy and is trained on a
monthly basis to ensure his accuracy. Customs and Border Protection K9 Officer Terri Giannetti
is the handler for “Beny”.

 
Case 1:19-mj-01429-JMC Document 3 Filed 05/09/19 Page 7 of 9

19-1429 yuo

 

No- Unknown- | No- not

2. Express . Handwritten | Foreign | since June | Yes — Beny
International | 1 Ibs 15 ozs Address 017

 

 

 

 

 

 

 

 

 

 

NO- Unknown-
3. Express International 7 lbs Handwritten | Foreign No Yes — Beny
Address
6. The suspicious characteristics listed above were identified while the SUBJECT

PARCELS were in the mail stream. Therefore, on April 18, 2019 parcels 1 through 3 above was
individually removed from the mail stream. At that poimt, law enforcement used standard protocol
for canine detection to determine whether there was probable cause that the SUBJECT PARCELS
contained narcotics. Specifically, after being removed from the mail stream, each parcel was
individually placed in a secure area next to several other empty and unused boxes at the Incoming
Mail Facility in Linthicum Heights, Maryland. On April 18, 2019, a narcotic detection canine,
“Beny,” was brought forward to scan the group of boxes, which included each individual
SUBJECT PARCEL and the empty and unused boxes placed around the SUBJECT PARCEL.
The handler observed the canine and then informed agents whether the dog alerted on the
SUBJECT PARCEL. This process was used for parcels 1 through 3 listed above and repeated for
each and every SUBJECT PARCEL listed above. As indicated in the above chart, the drug
detection dog alerted to the presence of narcotics in connection with each of the three (3)
SUBJECT PARCELS.

V. Conclusion

7. Your Affiant submits that, based on the above indicators reflected on the SUBJECT
PARCELS, my training and experience, and the alert of a trained canine on each of the packages,

there is probable cause to believe that each of the above-described SUBJECT PARCELS contains
Case 1:19-mj-01429-JMC Document 3 Filed 05/09/19 Page 8 of 9
narcotics or controlled substances, or the proceeds thereof (i.e., United States currency) and/or

materials relating to the distribution of controlled substances through the United States Mail.

A aati

Brett A. Willyerd °
United States Postal Inspector

Subscribed and sworn to before me this | 8 day of April 2019.

ZL
HONORABLE J. MARK COULSON

UNITED STATES MAGISTRATE JUDGE

 

sp

mr LOGGED rey

MAY 01 2019

AT BALTIMORE:
CLERK. US. DISTRICT omumT
py sO ISTRICT OF Maryn.

   

DEPUTY

 
Case 1:19-mj-01429-JMC Document 3 Filed 05/09/19 Page 9 of 9

ATTACHMENT A

19-1429 JMC

DESCRIPTION OF PARCELS TO BE SEARCHED

 

 

 

 

 

Subject | Express (E)or Priority (P) | Frem: To:

Parcel | and Tracking ID number Name and Address Name and Address

1, (E) EE06363935SV Karen Lisseth Sandoval | Juan Antonio Garcia
Col. Omar POE 7 Block | 439 N. Frederick Ave,
9, Casa #6 APOPAS.S | Apt C6,
San Salvador, El Gaithersburg, MD 20877
Salvador

2. (E) RR012349629SV Flor Idalia Ivaheta Irma Evelin Towes

Segouia Alvavenga

Res. Altauista pasaje 8 466 Captains Cir Apt A
su, Pol A Casa 95, Annapolis, MD 21401
llopongo s.s, El
Salvador

3. (E) EE016350260SV Arvin Baners Elma Antouis Lopez
Lista de Caner, 112 Conley Dr.
San Salvador, El Annapolis, MD 21403

 

 

Salvador

 

 

 

eee LOGGED.

erm RESEIVED

&y

MAY 01 2019

fT BALTIVORE

CLERK. U.S. DISTRICT Count
DISTRICT OF MARYLAKD

GC 7

  
 
 
